UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1439


THOMAS H. FLUHARTY, Trustee of the Bankruptcy Estate of D.
Kevin Coleman and Diane M. Coleman; D. KEVIN COLEMAN; DIANE
M. COLEMAN,

                Plaintiffs - Appellants,

          v.

QUICKEN LOANS, INC.; TITLE SOURCE, INC.; M&T BANK, Successor
by Assignment and Sub-Servicing Agreement to Defendant Bank
of America, N.A.,

                Defendants – Appellees,

          and

BANK OF AMERICA, N.A.,

                Defendant.

-------------------------

WEST VIRGINIA BANKERS ASSOCIATION, INC.; COMMUNITY BANKERS
OF WEST VIRGINIA, INC.,

                Amici Supporting Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00068-FPS-JES)


Submitted:   September 29, 2015            Decided:   November 13, 2015


Before WILKINSON, DUNCAN, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Martin P. Sheehan, SHEEHAN & NUGENT, PLLC, Wheeling, West
Virginia, for Appellants.      John C. Lynch, Jason Manning,
TROUTMAN SANDERS, LLP, Virginia Beach, Virginia; Carrie Goodwin
Fenwick, Joseph M. Ward, GOODWIN & GOODWIN, LLP, Charleston,
West Virginia, for Appellees.    Floyd E. Boone, Jr., Sandra M.
Murphy, Stuart A. McMillan, James E. Scott, BOWLES RICE, LLP,
Charleston, West Virginia, for Amici Supporting Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Thomas H. Fluharty, the trustee in an underlying bankruptcy

proceeding,    appeals    from       the       district       court’s    orders:      (1)

dismissing    his   claims    brought      pursuant        to   the     West    Virginia

Residential    Mortgage       Lender,      Broker       and     Servicer       Act,   (2)

denying his motion to certify a question to the West Virginia

Supreme Court, and (3) granting summary judgment in favor of the

Defendants on his claim that the mortgage contracts at issue

were unenforceable as unconscionable under West Virginia law.

We have reviewed the record included on appeal, as well as the

parties’ briefs, and find no reversible error.                        Accordingly, we

affirm for the reasons stated by the district court.                            Fluharty

v. Quicken Loans, Inc., No. 5:13-cv-00068-FPS-JES (N.D. W. Va.

Nov. 7, 2013; Feb. 19, 2014; Apr. 6, 2015).                        We dispense with

oral   argument     because    the    facts       and     legal    contentions        are

adequately    presented   in    the     materials         before    this    court     and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                           3